J-S49023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    VICTOR HALL                                :
                                               :
                       Appellant               :   No. 396 WDA 2020

       Appeal from the Judgment of Sentence Entered November 26, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0012763-2017


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY DUBOW, J.:                        FILED DECEMBER 14, 2020

        Appellant, Victor Hall, appeals from the Judgment of Sentence entered

on November 26, 2019, after the court found him guilty after a bench trial of

Robbery, Terroristic Threats, and Possession of an Instrument of Crime

(“PIC”).1 Appellant challenges the weight of the evidence. After careful review,

we affirm.

        We derive the following factual and procedural history from the trial

court Opinion and certified record. At around 11:45 P.M. on September 28,

2017, Danielle Rothka was walking along 17th Street in Pittsburgh’s South Side

when Appellant stepped into her path. He pointed a handgun at Rothka and




____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S. §§ 3701(a)(1)(ii), 2706(a)(1), and 907(b), respectively.
J-S49023-20



told her, “give me your fucking money or I will fucking kill you.” He took her

cell phone and wallet, then fled.

      Rothka immediately called the police from a neighbor’s phone. She

described the perpetrator as an African American male in his early-to-mid 20s,

over six feet tall, skinny, and wearing a red Nike sweatshirt, light jeans, and

white shoes. Shortly after, police found Appellant, who matched Rothka’s

description except that he was wearing dark jeans and dark shoes. He was

standing with two other men nearby on 18th street. Police detained all three

men and, at around 1:00 A.M., took Rothka to 18th street for a “show up”

identification. Rothka identified Appellant as the man who robbed her.

      Appellant’s trial began on August 27, 2019. Rothka testified and again

identified Appellant as the perpetrator of the crimes. She explained that, in

addition to the description she gave police, she identified Appellant based on

his distinctive nose and lips. The Commonwealth also presented the testimony

of Pittsburgh Police Officer Craig Genser, who confirmed that Rothka identified

Appellant at the “show up.”

      At the conclusion of trial, the court convicted Appellant of the above

charges, indicating that it found Rothka to be “absolutely credible” and

“beyond a reasonable doubt that she has identified the perpetrator in this

case.” N.T. Trial, 8/29/19, at 305. On November 26, 2019, the court

sentenced Appellant to an aggregate term of three to six years’ incarceration

followed by two years’ probation. Appellant filed a timely Post-Sentence

Motion, which the trial court denied on February 26, 2020. Appellant then filed

                                     -2-
J-S49023-20



a timely Notice of Appeal, and both he and the trial court complied with

Pa.R.A.P. 1925.

      In his sole issue on appeal, Appellant challenges the weight that the

court, sitting as factfinder, gave to Rothka’s “show up” identification of

Appellant. Appellant’s Br. at 9. He focuses solely on Rothka’s “show up”

identification, alleging that it was the “only one piece of evidence that tied

[Appellant] to incident (sic) at issue” Id. In support of his challenge, Appellant

argues that the “show up” was suggestive, and Rothka’s identification based

on his facial features was inadequate because “[t]hese attributes are

consistent with those of many African Americans.” Id. at 12. He also

emphasizes that, at the time of his arrest, he did not run from the police, was

not wearing the exact clothing Rothka described, and was not in possession

of the stolen items. Id. at 10-11.

      Appellate review of a weight claim is a review of the trial court’s exercise

of discretion in determining whether the verdict is against the weight of the

evidence. Commonwealth v. Talbert, 129 A.3d 536, 545-46 (Pa. Super.

2015). The weight of the evidence itself, however, is a matter exclusively for

the factfinder, who is free believe all, part, or none of it and to determine the

credibility of witnesses. Commonwealth v. Gonzalez, 109 A.3d 711, 723

(Pa. Super. 2015). In order for a defendant to prevail on a challenge to the

weight of the evidence, “the evidence must be so tenuous, vague[,] and

uncertain that the verdict shocks the conscience of the court.” Talbert, 129
A.3d at 546 (citation omitted).

                                      -3-
J-S49023-20



      In denying Appellant’s weight challenge, the trial court noted that

Appellant made the same arguments in his closing statement at trial. N.T.,

Trial, 4/22/20, at 24-25. It explained that, as factfinder, it assessed Rothka’s

credibility and weighed her testimony against Appellant’s arguments before

finding Rothka credible and her identification reliable. Id. The court then

reviewed the evidence admitted at trial, discussed supra, and concluded that

it had properly weighed the evidence. Id. at 26.

      Appellant essentially asks this court to reweigh the evidence and

reassess Rothka’s credibility. It is well-settled, however, that this Court cannot

substitute its judgment for that of the factfinder. The factfinder weighed the

evidence and found that Rothka credibly and reliably identified Appellant as

the perpetrator of the crimes, notwithstanding Appellant’s arguments to the

contrary. Id. at 24-25. See N.T. Trial, 8/29/19, at 305-07. Moreover, the

evidence demonstrates that, in addition to the “show up” identification, Rothka

directly identified Appellant at trial as the person who robbed her. N.T. Trial,

8/27/19,    at   37-38.   Thus,    contrary   to   Appellant’s   assertion,   the

Commonwealth did not rely solely on Rothka’s “show up” identification to tie

Appellant to the incident at issue.

      After review, we conclude that the verdict is not contrary to the evidence

so as to shock the conscience. We, therefore, conclude that the court did not

abuse its discretion in denying Appellant’s weight of the evidence challenge.

      Judgment of Sentence affirmed.




                                      -4-
J-S49023-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2020




                          -5-